                     Case 1:16-cr-00809-VM Document 434 Filed 01/21/20 Page 1 of 2

                                          MASSENA LAW P.C.
                                           305 BROADWAY, SUITE 1001
                                           NEW YORK, NEW YORK 10007
                                    (Pl 21 2-766-1700       ♦   CF) 21 2-766-1701
                                          EMAIL: AVM(WMASSENALAW.COM



•   ADMITTED IN FEDERAL AND

    NEW YORK STATE COURTS




                                                                 January 21, 2020

             VIA ELECTRONIC FILING

             Hon. Victor Marrero
             United States District Court Judge
             Daniel Patrick Moynihan
             United States Courthouse
             500 Pearl Street
             New York, NY 1007

             Re: United States v. Walston Owen, S8 16 Cr. 809 (VM)

              Dear Judge Marrero:

                    I am Associate Counsel for Walston Owen in the above referenced matter. Mr. Owen is
             scheduled to start trial on February 04, 2020, before this Honorable Court. I request that this
             Court sign an Order allowing him to receive proper courtroom attire for his trial.

                     Mr. Owen is incarcerated at the Metropolitan Correctional Center (MCC) and has no
             access to proper courtroom attire. I have enclosed a proposed Order that would allow Mr. Owen
             to receive clothing from defense counsel and his family in order to wear to court instead of
             prison clothing. The trial should last (3) weeks.

                     Thank you for your time and consideration in this matter.

                                                                 Sincerely,


                                                                      /S/
                                                                 Alain V. Massena, Esq.
                                                                 Xavier Donaldson, Esq.
                                                                 Attorneys for Defendant
         Case 1:16-cr-00809-VM Document 434 Filed 01/21/20 Page 2 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X

UNITED STATES OF AMERICA,

                                                          ORDER
                                                          S8 16 Cr. 809 (VM)
         V.

WALSTON OWEN,

                          Defendant.
------------------------------------------------------X

         Upon the application of Xavier Donaldson, Esq., Lead Counsel and Alain V. Massena,

Esq., Associate Counsel, for the above-named defendant, WALSTON OWEN, Register Number

79551-054, it being apparent that MR. OWEN is in need ofappropriate clothing for trial.

         IT IS HEREBY ORDERED, that the WARDEN of the METROPOLITAN

CORRECTIONAL CENTER and his/her staff accept clothing on behalfofMR. OWEN and keep

that clothing available to him so that he can wear it for trial beginning, Tuesday, February 4, 2020.

         IT IS FURTHER ORDERED that the WARDEN of the METROPOLITAN

CORRECTIONAL CENTER and his/her staff shall return said clothes and accept the same

number ofreplacement clothing items as needed during the trial which is expected to last three (3)

weeks.

                                                          SO ORDERED.



DATE

                                                          VICTOR MARRERO
                                                          U.S. DISTRICT COURT JUDGE
